     Case 3:16-cv-00901-TSL-RHW Document 195 Filed 11/02/18 Page 1 of 8



                        IN THE UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF MISSISSIPPI
                                 NORTHERN DIVISION

MARIE RHODES CHIPLEY, INDIVIDUALLY,
AS ADMINISTRATRIX OF THE ESTATE OF
MICHAEL RHODES, AND AS PERSONAL REPRESENTATIVE
OF MICHAEL WILLIAM RHODES, DECEASED

MICHAEL ELLIS RHODES, INDIVIDUALLY                                                    PLAINTIFFS

V.                                                             CAUSE NO: 3:16cv901-TSL-RHW

SERGEANT SHARKEY BROWNLOW,
INDIVIDUALLY                                                                       DEFENDANTS


                              FIRST AMENDED COMPLAINT


                                      Jury Trial Demanded

       COME NOW THE PLAINTIFFS, Marie Rhodes Chipley, individually, as personal

representative of Michael Rhodes, and Administratrix of his Estate, and Michael Ellis Rhodes,

Individually, who amend their prior Complaint to comport with the prior orders of this Court, the

stipulations filed in this action, and certain additional facts discovered throughout discovery.

Plaintiffs complain of the Defendant as follows:

                                           I. PARTIES

       1.      The Plaintiff, Marie Rhodes Chipley, is a Mississippi resident residing at 4259 Attala

Road 1010, Kosciusko, Mississippi 39090. She is the natural daughter of Michael William Rhodes

and Administratrix of his Estate. As such, she is one of two known wrongful death beneficiaries and

heirs at law of Michael William Rhodes.




                                                   1
      Case 3:16-cv-00901-TSL-RHW Document 195 Filed 11/02/18 Page 2 of 8



          2.    Michael Ellis Rhodes is the natural son of Michael William Rhodes and, as such, is

one of two known wrongful death beneficiaries and heirs at law of Michael William Rhodes.

Michael Ellis Rhodes is a Mississippi resident residing at 761 Rhodes Lane, Benton, Mississippi.

          3.    The Defendant, Sergeant Sharkey Brownlow, is and was at all relevant times a jailer

at the Yazoo County Regional Correctional Facility, and can be served with process at 211 East

Broadway Street, Yazoo City, Mississippi 39194, or wherever he may be found. For purposes of this

amended complaint, Defendant can be served with process through the Electronic Court Filing

system.

                                         II. JURISDICTION

          4.    This Court has jurisdiction pursuant to 28 U.S.C. §1331 as this action arises under the

laws of the United States, specifically 42 U.S.C. §1983 and the United States Constitution.

          5.    Venue is proper in the Northern Division of the Southern District of Mississippi

pursuant to 28 U.S.C. §1391 as one or more defendants reside in Yazoo County and a substantial

part of the events or omissions giving rise to the claim occurred in Yazoo County.

                                              III. FACTS

          6.    On or about December 23, 2014, Michael Rhodes stuck his vehicle in the mud on his

private property and, seated in the driver’s seat, aimed a rifle at his head and placed the barrel of the

rifle of the gun for approximately forty-five minutes to an hour. Michael Rhodes was crying and

threatening to take his life. Law enforcement was summoned by the family of Michael Rhodes, but

left the scene to allow the family to negotiate the gun away from his head.

          7.    The Rhodes family and friends ultimately urged Officer Simon Stubblefield to return

to the scene and apprehend Michael Rhodes because he was threatening to commit suicide, and they



                                                   2
      Case 3:16-cv-00901-TSL-RHW Document 195 Filed 11/02/18 Page 3 of 8



feared he might hurt himself or someone else. Michael Rhodes was intoxicated, but Yazoo County

officials reported that the primary purpose of his apprehension was to protect him and others from

his unpredictable ideations at that juncture.

       8.      Officer Stubblefield brought Mr. Rhodes in for booking at the Yazoo County

Regional Correctional Facility (the “Jail”) at approximately 20:36 hours. Prior to arriving at the Jail,

Officer Stubblefield radioed ahead to request help removing Mr. Rhodes from the vehicle.

       9.      Sergeant Sharkey Brownlow assisted Deputy Stubblefield in removing him from the

vehicle and placing him in the booking area at the Jail. During this transport from the vehicle into the

jail, as well as inside the jail, Deputy Stubblefield reported to Sharkey Brownlow that Mr. Rhodes

had aimed a gun at his own head for forty-five minutes to an hour and that Mr. Rhodes was suicidal.

       10.     Deputy Stubblefield requested that Sergeant Brownlow place Mr. Rhodes on suicide

watch and in a suicide cell.

       11.     Sergeant Brownlow possessed actual, subjective knowledge that Mr. Rhodes posed a

substantial risk of suicide on December 23, 2014 and December 24, 2014. Nonetheless, Sharkey

Brownlow failed to monitor Mr. Rhodes, failed to protect him from himself, and failed to provide

him with necessary medical attention and safe housing.

       12. Sergeant Brownlow dressed Michael Rhodes in regular inmate clothing and gave

Michael a mat, sheet, and blanket before confining Michael in segregation (Cell #1118) at

approximately 20:41 hours on December 23, 2014.

       13.     Providing these effects and housing Michael Rhodes in a segregation cell both

represented a violation of Yazoo County written policy.




                                                   3
      Case 3:16-cv-00901-TSL-RHW Document 195 Filed 11/02/18 Page 4 of 8



          14.   Sharkey Brownlow stated on December 23, 2014 that he did not have a suicide cell

available, but later admitted that he could have made arrangements to place Michael Rhodes in a

suicide cell on December 23, 2014.

          15.   Marie Rhodes Chipley, Michael Rhodes’ daughter, called Sergeant Brownlow on the

evening of December 23, 2014 to check on her father and reported to Sharkey Brownlow that her

father was suicidal that day.

          16.   The cell Mr. Rhodes was placed in had multiple tie-off points, including horizontally-

stacked windows, clothes hooks, bolted table and chairs, a bunk bed, and a light fixture, among

others.

          17.   Although Sharkey Brownlow was required to ensure continuous supervision, Michael

Rhodes was left unsupervised for no less than five hours until approximately 5:30 a.m. on December

24, 2014 despite Sharkey Brownlow’s knowledge that Mr. Rhodes was suicidal when he was

booked.

          18.   Michael Rhodes is believed to have died approximately between 2:00 a.m. and 3:00

a.m. based on the rigor mortis present when the coroner arrived.

          19.   At approximately 5:30 a.m., Michael Rhodes was found unresponsive in a sitting

position noosed from the top bunk. The ligature was created from the bed sheet or blanket provided

by Sharkey Brownlow. The ligature was looped through designed openings in the top bunk frame

and wrapped around his neck by a complex knot under his chin.

          20.   Upon information and belief, Sharkey Brownlow did not attempt to revive Mr.

Rhodes when he found him.

          21.   One of the horizontal windows in the cell had been broken.




                                                  4
      Case 3:16-cv-00901-TSL-RHW Document 195 Filed 11/02/18 Page 5 of 8



        22.     The cell was also found to contain another torn cloth strip that was under a seat (that

was attached to the wall) and around a light fixture, indicative of multiple failed suicide attempts

prior to Michael Rhodes’ death.

        23.     James J. Woytash, DDS, M.D., a forensic pathologist for the Mississippi State

Medical Examiner’s Office, ruled that Michael Rhodes’ cause of death was asphyxia due to hanging,

and that the manner of death was suicide.

        24.     Prior to December 24, 2014, Sharkey Brownlow received training in suicide

prevention and recognition, and he acted contrary to this training on December 23-24, 2014 in failing

to monitor Michael Rhodes, providing him a sheet and blanket, and placing him in a dangerous cell,

among other acts and omissions.

                                     III. CAUSES OF ACTION

                           42 U.S.C. ' 1983 -- Fourteenth Amendment

        25.     Paragraphs one (1) through twenty-four (24) are incorporated by reference as if set

forth fully herein.

        26.     At the time of Michael Rhodes’ death, he was a pre-trial detainee at the Yazoo County

Jail, and, as such, was entitled to constitutional guarantees afforded by the Fourteenth Amendment of

the United States Constitution for safety, adequate conditions of confinement, medical attention,

security, and adequate protection from his suicidal impulses.

        27.     Sharkey Brownlow was at all times acting under color of state law and subjected

Michael Rhodes, a citizen of the United States, to the deprivation of these rights, privileges, or

immunities secured by the United States Constitution and laws. Sharkey Brownlow violated the these

constitutional and statutory rights of Michael Rhodes on December 23-24, 2014.




                                                  5
      Case 3:16-cv-00901-TSL-RHW Document 195 Filed 11/02/18 Page 6 of 8



       28.     These rights, privileges, and immunities, which Sharkey Brownlow violated, were

clearly established on December 23, 2014 and December 24, 2014.

       29.     Sharkey Brownlow’s acts and omissions were unreasonable in light of clearly

established law on December 23-24, 2014.

       30. At all times relevant hereto, Defendant Brownlow had actual knowledge and perceived

that there was an imminent, substantial risk of suicide and that Michael Rhodes was in need of safety

precautions and/or medical attention.

       31. Despite his knowledge of Michael Rhodes’ imminent particular vulnerability to commit

suicide, Sharkey Brownlow failed to take any steps to ensure (1) that he was placed on suicide

supervision, (2) that he was placed in an environment that would keep him safe from himself and

others, and (3) that he was provided any medical attention and referred to medical professionals.

       32.     In fact, Sharkey Brownlow increased the risk of suicide by providing bedding, a

regular uniform, and placing him in a segregation cell with multiple tie-off points, as opposed to

dressing him in a paper uniform, withholding bedding that could be torn, and placing him in a

suicide holding cell with no tie-off points. Furthermore, Defendant Brownlow neglected to monitor

Mr. Rhodes for more than five hours, and did not instruct anyone else to monitor Mr. Rhodes.

       33.     In light of clearly established law, these actions and omissions demonstrate at

minimum a subjective deliberate indifference to the constitutional rights, safety, and medical needs

of Michael Rhodes, namely the substantial risk of suicide on December 23 and 24, 2014.

       34.     The actions and omissions of Sharkey Brownlow and his deprivation of Michael

Rhodes’ constitutional rights were the sole (or, in the alternative, contributing) proximate cause and

cause-in-fact of the death of Michael Rhodes as well as the damages sustained by Michael Ellis

Rhodes, individually, and Marie Rhodes Chipley, individually, and the Estate of Michael Rhodes as


                                                  6
      Case 3:16-cv-00901-TSL-RHW Document 195 Filed 11/02/18 Page 7 of 8



set forth in more detail below.

        35. Sharkey Brownlow’s actions were so reckless and wanton that punitive damages are due

to be imposed.

                                               IV. DAMAGES

        36.      Paragraphs one (1) through thirty-five (35) are adopted by reference as if set forth

fully herein.

        37.      Plaintiffs are entitled to the following damages:

                 a.     Past, present and future emotional distress;
                 b.     Michael Ellis Rhodes and Marie Rhodes Chipley are entitled, individually, to
                         past, present, and future loss of love, affection, society, comfort, and
                        companionship of their father, Michael William Rhodes;
                 c.     Physical pain and suffering as well as emotional distress of Michael William
                        Rhodes prior to his death;
                 d.     Funeral expenses related to the death of Michael Rhodes, and any and all
                        other expenses incurred by the family;
                 e.     Attorneys fees, costs (including expert costs) and expenses associated with
                        this litigation pursuant to 42 U.S.C. §1988;
                 f.     Pre- and post-judgment interest;
                 g.     Punitive damages;
                 h.     All other damages permitted by 42 U.S.C. §1983, Miss. Code Ann. § 11-7-
                        13, and any other applicable provision of Federal or State Law.

        WHEREFORE, PREMISES CONSIDERED, Plaintiffs urge this Court to enter a judgment

against the Defendant in the amount of $5,000,000.00, along with all attorneys’ fees and all other

costs associated with this action. The Plaintiffs request all other relief to which they may be entitled

in the premises.

        Respectfully submitted, this the 2nd day of November, 2018.

                                MARIE RHODES CHIPLEY AND MICHAEL ELLIS RHODES
                                By and through their counsel of record,

                                TANNEHILL, CARMEAN & McKENZIE, PLLC


                                By: /s/ Jacob B. Jordan


                                                   7
      Case 3:16-cv-00901-TSL-RHW Document 195 Filed 11/02/18 Page 8 of 8



                                J. Rhea Tannehill, Jr., MB #10449
                                Jacob B. Jordan, MB #104230
                                829 North Lamar Boulevard, Suite #1
                                Oxford, Mississippi 38655
                                Telephone: (662) 236-9996
                                Facsimile: (662) 234-3949

                                  CERTIFICATE OF SERVICE

        I, Jacob B. Jordan, do hereby certify that I have this day electronically filed with the Clerk of
the Court using the ECF system a true and correct copy of the foregoing document, who sent
notification to such filing to the following:

        Rebecca B. Cowan
        CURRIE JOHNSON & MYERS, P.A.
        Post Office Box 750
        Jackson, MS 39205
        Tel: (601) 969-1010
        Fax: (601) 969-5120
        bcowan@curriejohnson.com

        Jason E. Dare, Esq.
        PETTIS, BARFIELD & HESTER, P.A.
        Post Office Box 16089
        Jackson, Mississippi 39236-6089
        jdare@pbhfirm.com

        Wiley Johnson Barbour, Jr., Esq.
        HENRY, BARBOUR, DECELL & BRIDGEFORTH, LTD
        117 E. Jefferson Street
        Yazoo City, Mississippi 39194-1569
        jbarbour@hbdlaw.com

        Respectfully submitted, this the 2nd day of November, 2018.



                                                                /s/ Jacob B. Jordan
                                                                JACOB B. JORDAN




                                                   8
